Caton, C. J. Admitting, for the present, that the statements of the bill were sufficiently broad to justify the decree, yet the prayer expressly limited the relief asked, to a sale of the premises, reserving thereon the rent to the defendant, Mrs. Forquer. With such a prayer it was error, when the bill was taken pro confesso, for the want of an answer, to decree the sale of the premises absolutely, without the reservation of the rent as specified in the prayer of the bill. Mrs. Forquer having no objection to the relief asked for, was not called upon to appear and controvert any of the statements of the bill, no matter what they might be. She might well rest, assured, that the court would grant no greater relief to the complainants than they had asked for, and in doing so, the court erred; and the decree must be reversed and the suit remanded. Decree reversed.